UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (626) 914-7383 Date of fiscal year end:July 31 Date of reporting period: June 30, 2010 Name of Fund: Akre Focus Fund Period: August 31, 2009- June 30, 2010 Company Name Meeting Date CUSIP Ticker FactSet Research Systems 15-Dec-09 FDS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For Scott A. Billeadeau For Phillip A. Hadley For Joseph R. Zimmel For For 2. To ratify the appointment of the accounting firm of PriceWatherhouseCoopers LLP as our Independent Registered Public Accounting Firm for the Fiscal Year ending August 31, 2010 ISSUER Company Name Meeting Date CUSIP Ticker TD Ameritrade Holding Corporation 25-Feb-10 87236Y108 AMTD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For Marshall A. Cohen For William H. Hatanaka For J.Peter Ricketts For Allan R. Tessler For For 2. Ratification of the appointment of Ernst & Young LLP Independent Registered Public Accounting Firm for the Fiscal Year ending September 30, 2010 ISSUER Against For 3. Approval of the amendment and restatement of the companys long term incentive plan ISSUER Company Name Meeting Date CUSIP Ticker MCSI Inc. 8-Apr-10 55354G100 MSCI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For BENJAMIN F. DUPONT For HENRY A. FERNANDEZ For ALICE W. HANDY For CATHERINE R. KINNEY For LINDA H RIEFLER For GEORGE W. SIGULER For SCOTT M. SIPPRELLE For RODOLPH M. VALLEE For For 2.TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR ISSUER Company Name Meeting Date CUSIP Ticker O'REILLY AUTOMOTIVE 4-May-10 ORLY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For LAWRENCE P. O'REILLY For ROSALIE O'REILLY -WOOTEN For THOMAS T. HENDRICKSON For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNGAS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 ISSUER ABSTAIN For 3. TO TRANSACT SUCH SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURMENTS THEREOF. ISSUER Company Name Meeting Date CUSIP Ticker MARKEL CORPORATION 10-May-10 MKL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For J. ALFREDBROADDUS, JR. For DOUGLAS C. EBY For STEWART M. KASEN For ALAN M. KIRSHNER For LEMUEL E. LEWIS For DARRELL D. MARTIN For ANTHONY F. MARKEL For STEVEN A. MARKEL For JAY M. WEINBERG For DEBORA J. WILSON For For 2.TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPMANYS INEDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 ISSUER For For 3.TO APPROVE PERFORMANCE CRITERIA UNDER THE MARKEL CORPORATION EXECUTIVE BONUS PLAN ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN TOWER CORPORATION 12-May-10 AMT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For RAYMOND P. DOLAN For RONALD M. DYKES For CAROLYN F. KATZ For GUSTAVO LARA CANTU For JOANN A. REED For PAMELA D.A. REEVE For DAVID E. SHARBUTT For JAMES D. TAICLET, JR. For SAMME L. THOMPSON For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 ISSUER Company Name Meeting Date CUSIP Ticker LAMAR ADVERTISING 20-May-10 LAMR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For JOHN MAXWELL HAMILTON For JOHN E. KOERNER, III For EDWARD H. MCDERMOTT For STEPHEN P. MUMBLOW For THOMAS V. REIFENHEISER For ANNA REILLY For KEVEIN P. REILLY, JR. For WENDELL REILLY For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANYS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE2 ISSUER Company Name Meeting Date CUSIP Ticker OPTIONSXPRESS HOLDINGS, INC 27-May-10 OXPS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For DAVID A. FISHER For MICHAEL J. SOENEN For S. SCOTT WALD For For 2.RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker ROSS STORES, INC. 19-May-10 ROST Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER For MICHAEL J. BUSH For NORMAN A. FERBER For GREGORY L.QUESNEL For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 29, 2010 ISSUER Company Name Meeting Date CUSIP Ticker TRADESTATION GROUP, INC 1-Jun-10 89267P105 TRAD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR ISSUER FOR DENISE DICKENS FOR MICHAEL W. PHIPPS FOR NATHAN D. LEIGHT FOR SALOMON SRENDI FOR CHARLES F. WRIGHT AGAINST FOR 2. APPROVAL OF ADOPTION OF THE TRADESTATION GROUP, INC. NONEMPLOYEEDIRECTOR INCENTIVE STOCK PLAN ISSUER FOR FOR 3. RATIFICATION OF THE SELECTION OF EARNST & YOINGLLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 ISSUER Company Name Meeting Date CUSIP Ticker PENN NATIONAL GAMING, INC. 9-Jun-10 PENN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR WESLEY R. EDENS FOR ROBERT P. LEVY FOR BARBARA Z. SHATTUCK FOR FOR 2.RATIFICATION OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 ISSUER ABSTAIN AGAINST TO CONSIDER A SHAREHOLDER PROPOSAL REQUESTING THAT THE COMPANY REORGANIZE THE BOARD OF DIRECTORS INTO ONE CLASS ELECTED ANNUALLY SHAREHOLDER Company Name Meeting Date CUSIP Ticker DOLLAR TREE, INC. 17-Jun-10 DLTR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR H. RAY COMPTON FOR CONRAD M. HALL FOR LEMUEL E. LEWIS FOR BOB SASSER FOR FOR 2.MANAGENMENT PROPOSAL TO ELIMINATE CLASSIFIED BOARD OF DIRECTORS ISSUER FOR FOR 3. MANAGEMENT PROPOSAL TO INCREASE AUTHORIZED SHARES OF COMMON STOCK ISSUER Company Name Meeting Date CUSIP Ticker Transatlantic Holdings, Inc. 20-May-10 TRH Did not receive ballot Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR NO VOTE STEPHEN P. BRADLEY ISSUER NO VOTE IAN H. CHIPPANDALE NO VOTE JOHN G. FOOS NO VOTE REUBEN JEFFERY, III NO VOTE JOHN L. McCARTHY NO VOTE ROBERT F. ORLICH NO VOTE RICHARD S. PRESS NO VOTE THOMAS R. TIZZIO NO VOTE FOR 2. APPROVE NON-QUALIFIED EMPLOYEE STOCK PURCHASE PLAN ISSUER NO VOTE FOR 3. AMEND EXECUTIVE INCENTIVE BONUS PLAN ISSUER NO VOTE FOR 4. RATIFY AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker The TJX Companies, Inc 2-Jun-10 TJX Did not receive ballot Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR NO VOTE JOSE B. ALVAREZ ISSUER NO VOTE ALAN M. BENNETT NO VOTE DAVID A. BRANDON NO VOTE BERNARD CAMMARATA NO VOTE DAVID T. CHING NO VOTE MICHAEL F. HINES NO VOTE AMY B. LANE NO VOTE CAROL MEYROWITZ NO VOTE JOHN F. O'BRIEN NO VOTE WILLOW B. SHIRE NO VOTE FLETCHER H. WILEY NO VOTE FOR 2. RATIFY AUDITORS ISSUER NO VOTE AGAINST 3. ADVISORY VOTE TO RATIFY NAMED EXECUTIVE OFFICERS COMPENSATION SHAREHOLDER Company Name Meeting Date CUSIP Ticker White River Capital Inc. 6-May-10 96445P105 RVR Did not receive ballot Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR NO VOTE JOHN M. EGGEMEYER, III ISSUER NO VOTE THOMAS C. HEAGY NO VOTE WILLIAM McKNIGHT NO VOTE DANIEL W. PORTER NO VOTE JOHN W. ROSE NO VOTE RICHARD D. WATERFIELD NO VOTE FOR 2. APPROVE STOCK IN LIEU OF CASH FEES FOR MANAGEMENT DIRECTORS PLAN. ISSUER SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* /s/ Robert M. Slotky Robert M. Slotky President Date August 26, 2010 * Print the name and title of each signing officer under his or her signature.
